FILED
                            NOT FOR PUBLICATION                             DEC 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50073

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04452-JLS-1

  v.
                                                 MEMORANDUM *
ADOLFO GONZALES-PADILLA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                           Submitted December 19, 2011 **


Before: GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

        Adolfo Gonzales-Padilla appeals his conviction by guilty plea and sentence

for being a deported alien found in the United States in violation of 8 U.S.C. §

1326.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court denied defendant’s request for an extension of time to file

an appeal of his sentence because he failed to establish excusable neglect. See Fed.

R. App. P. 4(b). Gonzales-Padilla does not challenge this finding. Accordingly,

we dismiss for lack of a timely notice of appeal.

      Counsel’s motion to withdraw is granted.

      DISMISSED.




                                          2                                    11-50073